TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2014



                                      NO. 03-13-00720-CR


                                    Anthony Ervin, Appellant

                                                 v.

                                  The State of Texas, Appellee




        APPEAL FROM 299TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment of conviction signed by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s judgment of conviction but that there was error requiring correction. Therefore, the court

modifies the trial court’s judgment of conviction for correction of the following clerical errors:

       (1) Where the judgment states that appellant was convicted of a third degree
       felony, it will now state that he was guilty of burglary of a building, a state jail
       felony. See Tex. Penal Code § 30.02(c)(1).

       (2) Where the judgment contains “NA” in the spaces asking about pleas to
       enhancement paragraphs, the judgment is revised to conform with information in
       the reporter’s record showing that appellant pled true to two enhancement
       paragraphs.

       (3) Where the judgment contains “NA” in the spaces concerning findings on the
       enhancement paragraphs, the judgment is corrected to reflect the jury’s findings—
       in conformity with appellant’s pleas of true and the trial court’s instruction—that
       the enhancement allegations were true.

The Court affirms the judgment of conviction as modified. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.